Title: Thomas Jefferson to James Mather, 21 March 1811
From: Jefferson, Thomas
To: Mather, James


          
            Sir
            Monticello Mar. 21. 11
          
          Your favor of Nov. 30. was recieved on the 10th of Jan. and that of Dec. 15. on the 25th of Jan. I have deferred acknowleging their receipt and that of the papers accompanying them, until some which were expected from other quarters were should be also recieved and enable me on a review of the whole to see whether any thing was still wanting to our information as to mr Livingston’s claims. I find the collection now sufficiently compleat, and for the articles furnished by yourself, & which came conformable with the list you inclosed, I return you my cordial thanks. my own defence in this case would have been very simple, that what I did was as a public officer, & even had I erred, it was not malâ fide & therefore not imputable. the whole burthen of proof would then have been on the plaintiff, and that of a mala fides in me impossible. but I feel it a duty to support the public rights, and for that purpose to produce all the necessary proofs of it. and I have the most perfect confidence of establishing the right of the Nation, as sovereign, in the batture, and not as a right which they can alienate, but one which the sovereign holds in trust for the use & convenience of all it’s individual citizens. the proofs recieved so far as they consist of the affidavits Etc of witnesses, being exparte, we shall be obliged to have them taken de novo, & in the presence of both parties. I am now writing to my counsel to have commissions issued & to prepare proper instructions as to the facts necessary to be proved and the witnesses to be examined.
          
            Accept the assurances of my grateful sense of your aids in this case, and of my high esteem & respect
            
 Th: Jefferson
          
        